Exhibit 10.6




EXPLORATION AGREEMENT WITH AN OPTION TO PURCHASE




In the city of San Salvador de Jujuy, Province of Jujuy, on July 6th, 2007,
between Mr. Antonio Augustin Giulianotti, DNI No. 7.379.817, with domicile in
Dr. Aparicio Street, No. 667, Borough of Nieva, of the city of San Salvador de
Jujuy, Province of Jujuy, who performs in this act on his behalf and
representing MANUEL BERNAL MATEO, Argentinean, DNI No. 131016435, according to
special power of attorney No. 125 of March 15th, 2006, presented before Notary
Public Cesar Ricardo Frias, which to date is still valid and was not revoked nor
limited in one part (hereinafter THE TITLE HOLDER), and hereinafter, Mr. FABIO
MONTANARI, with Italian Passport No. E571059, with current domicile at Via il
Perugino 8, No. 09121 CAGLIARI, Italy, who performs in this act as President of
the company INCAS MINERAL SA incorporated according to Public Deed No. 387 on
its date, executed before Notary Public of this City Cesar Ricardo Frias in the
other (hereinafter THE INTERESTED PARTY), jointly the parties, in common
agreement state;

PRECEDENTS

THE TITLE HOLDER has registered in his name, before the Court of Mines of the
Province of Jujuy, the mining property identified as File 255-2-1948, with
Mining Registry Palca Ingenio, located in the Department of Santa a Catalina of
this Province, with 30 hectares (thirty hectares) and under proceedings through
file 089-B-1996 Mine El Torno Norte with 2352 hectares (two thousand three
hundred fifty two hectares) and file 090-B-1996 Mine El Torno Sur with 1565
hectares (One thousand sixty five hectares), Mine Manolo File 064-B-19996; Mine
La Despreciada, File 127-G-1997, (herein after the MINING PROPERTY).




Having THE INTERESTED PARTY interest of obtaining from THE TITLE HOLDER the
exclusive right to explore the MINING PROPERTY, with an option to purchase the
same, THE INTERESTED PARTY and THE TITLE HOLDER agree to execute a Contract,
with the following clauses:

STATEMENTS AND GUARANTEES

FIRST:




1- THE TITLE HOLDER declares and guarantees to THE INTERESTED PARTY that:




a) He has the exclusive right to execute and carry out this Contract, which is
obligatory and is demandable to both parties accordingly to its terms.




b) He has the right and merchantable title over all the MINING PROPERTY, which
is free of encumbrances, mortgage, execution or liens.




c) There are no claims over the real property neither in the MINING PROPERTY
nor, in the best of his knowledge, grounds to such claims.




d) There are neither other agreements nor options related to the exploration or
the exploitation of the MINING PROPERTY.




The undersigned CESAR RICARDO FRIAS, Authorizing Notary Public with Title No. 36
declares and ratifies what Mr. Giulianotti above mentioned himself

1

(THREE UNINTELLIGIBLE SIGNATURES)





--------------------------------------------------------------------------------

And for Mr. Manuel Bernal Mateo in points a), b), c) and d) is true as he
confirmed in the Province Mining Office.




According to his knowledge, information and belief there are no pending or
starting legal actions, no lawsuits, no claims or disputes related to the MINING
PROPERTY or that could jeopardize its possession.




f) The MINING PROPERTY has not been explored or exploited with mechanical
equipments that might have caused environment changes or damages or with the
potential environment damages, such as drainage of acid rocks. With the purpose
to verify that condition, within the terms of law, an environment survey will be
conducted with the intervention of the Mining Police of the Province of Jujuy
 and the parties




1.2

The statements and guarantees established in the preceding clause 1.1 have been
considered by the parties as conditionals of the Contract and will be valid
during all time of this Contract and after the purchase of the MINING PROPERTY
by THE INTERESTED PARTY, therefore each party is obliged to indemnify and free
the other of any loss, damage, cost or legal action resulting from
misrepresentation of any of the preceding statements and guarantees

TERM

SECOND:




The term of effectiveness of this Contract will start upon the signature of the
same and will be valid all time needed for the execution of what it is
prescribed in clauses NINTH TENTH.




VALUATION AND EXPLORATION

THIRD:




THE TITLE HOLDER grants THE INTERESTED PARTY the exclusive possession of the
MINING PROPERTY for the term of this Contract, authorizing the same all mining
rights conferred to THE TITLE HOLDER, which includes the exclusive right to
assess the MINING PROPERTY and conduct in it exploration operations, as well as
any other work related with this activity, according to the method, form and
extension THE INTERESTED PARTY establishes in his own criteria.




FOURTH:




4.1

In this act THE TITLE HOLDER delivers to THE INTERESTED PARTY all the
geological, administrative and legal information in his possession over the
MINING PROPERTY object of this Contract.




4.2

During the Term of this Contract THE INTERESTED PARTY, his dependents or
representatives will have the right to conduct in the MINING PROPERTY all the
exploring activities THE TITLE HOLDER has the right to conduct according to the
Argentinean Mining Code.

2

(THREE UNINTELLIGIBLE SIGNATURES)





--------------------------------------------------------------------------------

4.3

THE TITLE HOLDER authorizes THE INTERESTED PARTY to conduct in the MINING
PROPERTY topographical, geographical, geophysical surveys, perforations,
trenches and wells or any other kind of mining work of exploring nature. THE
INTERESTED PARTY will extract, analyze and process samples, both geochemical and
metallurgical, including in industrial size, sending them to labs or research
centers and deliver samples in volumes required to be appraised by potential
buyers.

4.4

THE INTERESTED PARTY, his representatives, dependents, agents or workers of his
own of from contractors will have the right to access the MINING PROPERTY
without any limitation and will put in the same all machineries, tools,
equipments and items deemed necessary or convenient. Upon execution of this
Contract, by any cause, THE INTERESTED PARTY may within the one hundred and
twenty (120) calendar days starting the date of finalization of this Contract,
withdraw to his expense said machineries, tools, equipments and items.




4.5

THE TITLE HOLDER or his representatives will have the right to access the MINING
PROPERTY and to exploit the alluvial part of the field until THE INTERESTED
PARTY does not exercise the option to purchase. THE INTERESTED PARTY will not be
held responsible of any damage or loss that may suffer THE TITLE HOLDER or his
representatives due to his work or visits to the MINING PROPERTY, with the
exception of those caused by guilt or negligence of THE INTERESTED PARTY.

FIFTH:

5.1

THE INTERESTED PARTY will be held responsible of the hiring of the required
personnel for the execution of his contractual obligation and must, in respect
to said personnel, give strict compliance to legal prescriptions regarding labor
and temporary laws.




5.2

THE INTERESTED PARTY is obliged to subscribe a Liability Insurance, to cover
contingencies product as consequence of the activities that THE INTERESTED PARTY
carries out in the MINING PROPERTY.




5.3

THE INTERESTED PARTY is obliged to keep THE TITLE HOLDER free of liability of
any damage or loss from labor, civil, commercial or criminal lawsuits or claim
made by third parties as consequence of the activities that THE INTERESTED PARTY
carries out in the execution of this Contract, as well as damages to third
persons, their personnel and / or subcontractors and caused to the environment.
In any case of events mentioned above, THE INTERESTED PARTY will satisfy the
cost of legal defense of THE TITLE HOLDER in courts.

SIXTH:

6.

In case the option to purchase is not exercised by THE INTERESTED PARTY, he is
obliged to provide THE TITLE HOLDER with all pertaining data referring to cocoon
beds and evidence of minerals discovered during the valuation and exploration of
 the MINING PROPERTY.

THE INTERESTED PARTY is obliged to submit THE TITLE HOLDER a quarterly report
with technical data and detailed expenses. Said report will be presented within
the thirty (30) days in the end of each Quarter. Furthermore,

3

(THREE UNINTELLIGIBLE SIGNATURES)





--------------------------------------------------------------------------------

THE INTERESTED PARTY will present THE TITLE HOLDER a complete annual report with
technical data and detailed expenses mentioned in this paragraph.

THE TITLE HOLDER is obliged not to conduct any kind of manifest, document
presentation or any other act, paperwork or diligence, whatever its nature,
related with the MINING PROPERTY, before the Court of Mines of the Province of
Jujuy or before other offices, with the exception of those required to comply
with what is prescribed in Clause 6.4, without prior consent of THE INTERESTED
PARTY. Non compliance of this will cause the rescission of this Contract, to the
option of the MINING PROPERTY, holding THE TITLE HOLDER responsible for damages
and losses caused to THE INTERESTED PARTY as consequence of the same.

THE TITLE HOLDER can conduct audits over the exploration tasks and other mining
activities that THE INTERESTED PARTY conducts over the MINING PROPERTY, with his
own auditors or those appointed by THE TITLE HOLDER.

THE INTERESTED PARTY will conduct all proceedings required in order to, in such
case, register before the Court of Mines of the Province of Jujuy the Statements
of Discoveries made in the area covered by the MINING PROPERTY and any other
mining right, which will be registered under the name of THE TITLE HOLDER.

The statements and other mining rights recorded in the name of the TITLE HOLDER
as consequence of exploring works of THE INTERESTED PARTY within the MINING
PROPERTY will be automatically incorporated to the same and subject,
consequently to the Option to Purchase and all provisions of this Contract.

Unless the Court of Mines of the Province of Jujuy requires the measurement,
hoarding and registry of the MINING PROPERTY, or if there is legal obligation to
conduct them, the figures of current legal provisions to the current date of
subscription will be kept until THE INTERESTED PARTY exercises the Option to
Purchase.

THE TITLE HOLDER will do anything is necessary to maintain the term of his right
over the MINING PROPERTY and for that purpose, in this act grants a power of
attorney to a representative of THE INTERESTED PARTY, with the authority to
substitute, in order to intervene in his behalf in all necessary proceeding to
maintain the term of his right over the MINING PROPERTY, granting the
authorities required to conduct all proceedings required to comply with what is
prescribed in Clause 6.5, as well as to comply with the payment of legal fee.

THE INTERESTED PARTY will be in charge of all related expenses to mining
concerns and other obligations established the Argentinean Mining Code,
exploration and exploitation regulations, writ publications, measurement cost,
easement indemnity or obligations with tenants, and also will be in charge of
seals and contribution charges from services applied according to tax
regulations of the Province of Jujuy, except for what is prescribed in Clause
TENTH, point 10.3. The corresponding costs to compliance of the obligations
mentioned here

will be included in the investment commitment agreed by THE INTERESTED PARTY in
Clause TENTH.

4

(THREE UNINTELLIGIBLE SIGNATURES)





--------------------------------------------------------------------------------

SEVENTH:

THE TITLE HOLDER voluntarily desists to conduct during the time of this contract
acts of disposition or encumbrance on the MINING PROPERTY, what so ever its
nature, including and not limited to: sales, transfers, mortgages, assignments,
leases, contracting and provisions.

In this act THE TITLE HOLDER subscribe a presentation to the Court of Mines of
the Province of Jujuy requesting the waiver mentioned in the paragraph above.
This waiver will be valid during the term of the contract but can be raised
unilaterally by THE TITLE HOLDER in case THE INTERESTED PARTY desists to
exercise the Option to Purchase of this Contract in the Terms prescribed in the
TENTH Clause.




In the endorsement of the referred waiver THE TITLE HOLDER will proceed with the
registry of this Contract before the Court of Mines of the Province of Jujuy,
and in its defect, authorizes THE INTERESTED PARTY to formalize said registry.
The expenses of seal and contribution charges of applied services according to
the Tax Laws of the Province of Jujuy for the corresponding period until the
exercise of the Option to Purchase of the MINING PROPERTY, will be on the part
of THE INTERESTED PARTY, except for the prescribed in the SIXTH Clause, Point
6.9




If THE INTERESTED PARTY exercises the Option to Purchase the MINING PROPERTY and
its transfer could not be executed on THE TITLE HOLDER default before the date
of expiration of the waiver, these must request the Court of Mines of the
Province of Jujuy to register an extension of said term until the transfer is
formalized and in its defect authorize THE INTERESTED PARTY irrevocably to
request such extension on his behalf.

RESCISSION

EIGHTH

During the time of this Contract THE INTERESTED PARTY may, any moment, desist
unilaterally of the Option to Purchase and cancel this Contract even after
exercising said Option to Purchase. This decision must be communicated to THE
TITLE HOLDER effectively and prior no less than thirty (30) calendar days. The
Contract will be cancelled for both parties in the effective date of rescission
specified in the notification.




This rescission will not grant THE TITLE HOLDER right to any claim whether as
indemnity, loss or business interruption.




Starting the effective date of rescission THE INTERESTED PARTY will not be
obliged to conduct pending payments and investments prescribed in the TENTH
Clause.




In case on the date of rescission there were unpaid mining taxes or charges, THE
INTERESTED PARTY must pay THE TITLE HOLDER the amounts incurred to the effective
date of rescission.

THE TITLE HOLDER will cancel this Contract in case THE INTERESTED PARTY does not
comply with the payments or the investments prescribed in the TENTH clause,
after thirty (30) calendar days since the TITLE HOLDER forced him to such




5

(THREE UNINTELLIGIBLE SIGNATURES)





--------------------------------------------------------------------------------

compliance effectively and in writing accordingly to what is prescribed in the
NINETEENTH Clause.

OPTION TO PURCHASE

NINTH:




During the term of this Contract, THE INTERESTED PARTY will have the exclusive  

Option to acquire the MINING PROPERTY, which will be understood to be executed
automatically once the INTERESTED PARTY completes the payments and investments
prescribed in the Clause.




TENTH




Once the Option to Purchase is executed, THE TITLE HOLDER must subscribe and
deliver all documents, proceed with all registries and records and complete all
steps required to execute the assignment or transfer of the MINING PROPERTY to
THE INTERESTED PARTY free from any obligation, charge or encumbrance.




In the other hand, THE TITLE HOLDER will have right to the following payment
plan:




During the existence of the mine, THE TITLE HOLDER will receive 1% of FNR
(Foundry Net Return). This can be purchased by THE INTERESTED PARTY for $
1,000,000.00 (One Million US Dollars) anytime after the production starts.




Plus




Payment of one “Total Amount” of $3,500,000.00 (Three Million Five Hundred
Thousand US Dollars), subtracting from these payments for Option to Purchase
already made. The resulting amount will be paid accordingly to the following
Payment Plan after the Production Start:




A) In one sole payment

B) Every 6 months, one advanced payment of $500,000.00 (Five Hundred Thousand US
Dollars) it will be paid every six months until the entire due amount will be
done.




For the first year it can be convened another Payment Plan easier for THE
INTERESTED PARTY to transfer cash owed to TITLE HOLDER during the start of
production when cash is low. This will be convened before the Start of
Production.




If total payment for the acquisition is not done in just one payment, in other
words, $ 3,500,000 (Three Million Five Hundred Thousand US Dollars), then
another 10% of these amounts will be added once only to the amount owed, in
other words, $350,000 (Three Hundred Fifty Thousand US Dollars).




The total amount THE INTERESTED PARTY pays to TITLE HOLDER in concept of Right
of Exploration and Option to Purchase over the MINING PROPERTY, includes all
titles, properties and mining rights which are part of it, consists on the
“total amount”

To be effective as follows:

6

(THREE UNINTELLIGIBLE SIGNATURES)





--------------------------------------------------------------------------------

-

On July 30th, 2007 the amount of $180,000.00 (One Hundred Eighty Thousand US
Dollars) will be given in advance by THE INTERESTED PARTY to the TITLE HOLDER as
loan which has to be given back in payments of $10,000.00 (Ten Thousand US
Dollars) each, monthly starting September 1st, 2007. This amount will be used by
the TITLE HOLDER to buy a Backhoe to be used in the exploration of the alluvial
bed and will be guaranteed with the possession until the end of loan of the
Backhoe by THE INTERESTED PARTY and will give a guarantee for all
responsibilities to be paid up by the TITLE HOLDER. This machinery will be used
preferably for exploration in the Project done by THE INTERESTED PARTY. Is
agreed that this amount will be sent from abroad through the company SOLTERA
MINING CORP.

-

On June 30th, 2008, the sum of $50,000.00 (Fifty Thousand US Dollars) within the
term of twelve (12) months starting the signature of this contract, THE
INTERESTED PARTY, will conduct a geological and mining inspection and  audit of
the MINING PROPERTY, with the intention to decide if continuing with the Option
to Purchase of the same. If affirmative, will present the TITLE HOLDER an
informative exploration plan, and will pay as follows:

-

June 30th, 2009, the amount of $100,000.00 (One Hundred Thousand US Dollars)

-

June 30th, 2010, the sum of $200,000.00 (Two Hundred Thousand US Dollars)




-

Also THE INTERESTED PARTY will make an investment in the exploration of the
MINING PROPERTY for $1,000,000.00 (One Million US Dollars) within twenty four
months (24) after the signature of this Contract.




-

The compliance of payments and investments above mentioned on the part of THE
INTERESTED PARTY, will automatically imply the execution of the Option to
Purchase and consequently the acquisition of the MINING PROPERTY with all the
rights and MINING PROPERTY which are part of it.




10.2

From June 30th, 2011 and until the MINING PROPERTY is put to production, THE
INTERESTED PARTY will pay the TITLE HOLDER the sum of $150,000.00 (One Hundred
Fifty Thousand US Dollars) biannually, making first payment on the same June
30th, 2011, on account corresponding to the TITLE HOLDER in concept of FNR
(Foundry Net Return) or the sole “Total Amount” prescribed in the NINTH Clause,
from which any amounts will be deducted said annually payments, in five year
term starting the day of subscription of this contract; once past due the
prescribed term and if not made payment this is cancelled automatically.




10.3

Once exercise the Option to Purchase in the prescribed way in point 10.1 must be
subscribed the assignment or property transfer of all and each mining rights and
properties which are part of the MINING PROPERTY before Notary Public which will
be appointed by THE INTERESTED PARTY. Said transfer must be notarized within the
thirty (30) working days starting the date the Option to Purchase is made. The
costs of Production, seals and applicable taxes to that assignment or transfer
according to the tax laws of the Province of Jujuy, will be paid equally by both
parties.

7

(THREE UNINTELLIGIBLE SIGNATURES)





--------------------------------------------------------------------------------

10.4

In case during the date set for said assignment or transfer of title of THE
MINING PROPERTY the proceedings are not completed which conditioned the register
of statements of discovery, mines or any kind of request or mining rights that
in said date are part of THE MINING PROPERTY, THE TITLE HOLDER will transfer THE
INTERESTED PARTY THE MINING PROPERTY in the legal condition it is at that time.




10.5

If by chargeable cause to THE INTERESTED PARTY transfer of THE MINING PROPERTY
would not be executed or of any properties or mining rights which are part of it
within the term established in Point 10.3, THE TITLE HOLDER would consider that
THE INTERESTED PARTY has refused the Purchase and lost consequently all his
right to acquire said property, with previous notice from THE TITLE HOLDER to be
made accordingly to what is prescribed in the NINETEENTH Clause..




If the transfer of THE MINING PROPERTY can not be executed for a chargeable
cause to THE TITLE HOLDER, THE INTERESTED PARTY will have the right to sue the
execution of this Contract on regards to the commitment of assignment or
transfer of THE MINING PROPERTY herein prescribed and to be compensated for
damages, losses or business interruption caused by the delay of execution.

CANCELLATION OF CONTRACT

ELEVENTH:

11.2

If THE INTERESTED PARTY or THE TITLE HOLDER rescinds the Contract, this would be
cancelled for both parties in the effective date accordingly to the
corresponding notification.




TWELFTH

When cancellation of the Contract takes place by the causes prescribed in the
previous

Paragraph, THE INTERESTED PARTY must:

12

Give back possession of THE MINING PROPERTY to THE TITLE HOLDER r the property
itself if it because breach of payment after the exercise of the Option to
Purchase. THE TITLE HOLDER will receive the possession or title of THE MINING
PROPERTY, accordingly, in the physical and legal condition it is the, without
right to claim indemnity for damages, losses, business interruption or
reparation of any kind. In case THE INTERESTED PARTY has to restitute the title
of THE MINING PROPERTY to THE TITLE HOLDER, he will be in charge of public
deeds, seals and other taxes expenses applied to that transfer according to the
tax laws of the Province of Jujuy.

12.2

Subscribe, register and give THE TITLE HOLDER all documents required to verify
the cancellation of the Contract before the Court of Mines of the Province of
Jujuy or before interested third parties.

12.3

Leave THE MINING PROPERTY in one hundred and twenty (120) calendar days starting
the effective date of cancellation of Contract and get out of there, to his
expense, all machinery, tools, equipments, personal belongings and artifacts
brought in there. In order to comply with this obligation THE INTERESTED PARTY
might have access to THE MINING PROPERTY during that period of time.

8

(THREE UNINTELLIGIBLE SIGNATURES)





--------------------------------------------------------------------------------

12.4

Deliver to THE TITLE HOLDER within sixty (60) calendar days starting the
effective date of cancellation of Contract, a copy of all maps, geological
reports, tests results, perforation logs and other technical data resulting from
the exploration and valuation tasks done by THE INTERESTED PARTY.




THIRTEENTH




Starting the effective date of cancellation of Contract, this will lose all
validity and effect for both parties, with the exception of obligations
prescribed in the previous clause and on the FOURTEENTH Clause of this Contract
which will remain valid for an additional year.




NON DISCLOSURE

FOURTEENTH




All knowledge or information that THE TITLE HOLDER acquires in regards of
results of exploration conducted by THE INTERESTED PARTY, methods applied,
analysis results, Metallic tests, location of perforations, discoveries made,
technologies or inventions made or consequence of all activity conducted by THE
INTERESTED PARTY due to this Contract, will be kept secret by THE TITLE HOLDER
and deemed as confidential, unless THE INTERESTED PARTY relieves in writing THE
TITLE HOLDER of this obligation or that the information is required to THE TITLE
HOLDER by government officers, legally constituted for that purpose. This until
one (1) year after its cancellation.




FORCE MAJEURE




FIFTEENTH




None of the parties will be held responsible for not complying their obligations
under this contract when it would be caused beyond their control, including, but
not limited to; Labor conflicts, whatever its origin, no matter the claim
proportion or if the parties are in condition to satisfy them, as far as the
conflict is not product of a breach of legal or contract obligations of the
parties; acts of god, laws, provisions, decrees or resolutions of any state
government authority; decrees or judicial decisions that cease or change the
compliance of contract obligations or do not allow obtaining, under reasonable
cause, certain permit or license; lack of availability or disposition of
equipment and material in the country to carry out the tasks prescribed in this
Contract. Activity suspension for remedies to prevent current or future
transgression of federal, province or municipal laws or regulations relating the
environment; acts of war or situations provoked by insurrection or rebellion,
explosions, earthquakes, volcanic eruptions, storms, flooding, droughts and
other adverse weather conditions.




The affected party shall notify the other without further delay about the act of
god and the postposition of his obligations stating the reason for such
postposition and its estimated duration. The affected party shall resume
fulfilling his obligations as soon as reasonably possible.

INFLUENTIAL AREA

9

(THREE UNINTELLIGIBLE SIGNATURES)





--------------------------------------------------------------------------------

SIXTEENTH




All property, right or mining interest acquired by any party during the term of
this Contract, in adjacent areas to THE MINING PROPERTY will be incorporated to
the same, and consequently will be subject to the terms and conditions herein
prescribed




GENERIC CLAUSES




SEVENTEENTH




The investments that THE INTERESTED PARTY makes in compliance to this Contract
must be notified to THE TITLE HOLDER with pertaining proofs in the established
address of this Contract for that purpose.




EIGHTEENTH




The relationship between parties will be regulated by the provisions of this
Contract and secondly by the Argentinean Mining Code and applicable Argentinean
Laws.




All controversy in the application or interpretation of this Contract will be
subject to the jurisdiction of Ordinary Courts of the City of San Salvador de
Jujuy, waiving any other jurisdiction or legislation.




NINETEENTH




If any of the parties does not comply with an obligation prescribed in this
Contract, the affected party for that omission will notify in writing evidently
about said omission to the guilty party and will not lose the rights conferred
by this Contract, unless if within thirty (30) calendar days starting receiving
this notification, would have not take all reasonable measures to remedy his
omission.

If the guilty party stops taking measures to remedy his omission within that
period of time, the affected party will have the right to sue the remedy to that
omission through the courts or by any other way he deems convenient, without
prejudice to what is prescribed in the EIGHTH clause on regards to the
Cancellation of Contract.




TWENTIETH




This contract will benefit and oblige both subscribing parties, as well as their
respective heirs, executors, administrators, successors and dependents.




TWENTY FIRST




Any party can assign freely to third persons all his rights and obligations
provided in this contract and also can become partners with third persons for
its compliance, notifying in writing THE TITLE HOLDER the substantial conditions
of such assignment or partnership.

10

(THREE UNINTELLIGIBLE SIGNATURES)





--------------------------------------------------------------------------------

THE TITLE HOLDER can only assign his corresponding rights and obligations with
the written consent of THE INTERESTED PARTY; this can not be denied without
reasonable cause.




TWENTY SECOND




The headlines or titles in this Contract have the purpose to facilitate the
reference of Clauses herein but do not affect nor limit the interpretation of
the same.




NOTIFICATIONS




TWENTY THIRD




Any notification relating this Contract must be made in writing and can be
delivered by hand or through registered prepaid mail, certified mail or fax
addressed accordingly to:




THE INTERESTED PARTY FABIO MONTANARI, Via il Perugino 8, 09121 CAGLIARI Italy,
Phone +39 070 5434441 or +39 347 351 8362, Fax +39 070 5489016 E-mail:
fabiomontanari1@gmail.com




THE TITLE HOLDER, Mr. Antonio Augustin Giulianotti, Dr. Aparicio Street, No.
667, Borough of Nieva, of the city of San Salvador de Jujuy, Province of Jujuy,
Phone +54 (0) 388 4242722 or +54 388 581 5066 E-mail tumicul@hotmail.com




Any notification sent through fax will be considered as delivered and received
on a working day after the date of delivering the fax.




Any party can in any time notify the other in writing and evidently the change
of address and starting the effective date of delivery of such notification, the
new address then specified will be considered as the address of that party on
regards to notifications.




As proof of acceptance, the parties sign four originals with same content and
with one purpose, in the city of San Salvador de Jujuy, Province of Jujuy,
Republic of Argentina on July 6th, 2007  







(FOUR UNINTELLIGIBLE SIGNATURES)

SS de Jujuy, 07/06/2007.-

Book 140, folio 137, act 411

Stamps; 247528;247529;247530  




FOUR NOTARY PUBLIC SEALS: CERTIFICATION OF SIGNATURES





























--------------------------------------------------------------------------------

NOTARY PUBLIC PAPER

NOTARY’S SEAL
                                                                   NATIONAL SEAL

Law 4884/96

CERTIFICATION OF SIGNATURES

A 00507464




S. S. de Jujuy, July 6th, 2007




The Undersigned and with Notary Seal CESAR RICARDO FRIAS, Acting Notary Public
with Registry No.36 with domicile at San Martin Street No. 682 of this City.-

DO HEREBY CERTIFY; FIRST: THAT the signature(s) that appear(s) in this Public
Deed attached to this folio (CONTRACT WITH OPTION TO PURCHASE)

Is/are affixed in this act, in his presence, by the person (s) whose name(s) and
identity card(s) are mentioned as follows:

MIRTA LUISA IBAÑEZ D N I Nº 5730820; ANTONIO AGUSTIN GIULIANOTTI, D N I  Nº
7379817 and of FABIO MONTANAR with Passport of the European Union, Republic of
Italy E 571059. ---------------------------------









































































SECOND: That said person (s) acting  by own right Mr. Montanari for the company
INCAS MINERAL, S A, Public Deed 387 of past date before me, actins as its
President of the Board for which I give faith.—























--------------------------------------------------------------------------------





















































































THIRD; That the corresponding requirement(s) and signature(s) have been recorded
simultaneously in the Book of Requirements No. 140 at Folio  137 Entry 411
attaching said document to such book the stamps No.    24730;      247529  

247528.

NOTARY PUBLIC’S SEAL AND SIGNATURE




THIS IS AN OFFICIAL AND TRUE TRANSLATION OF THE ORIGINAL DOCUMENT,
                   Panama, July 10th, 2007












